Appeal unanimously dismissed, without costs. Memorandum: It is uncontroverted that respondent was released on bail after his arrest on May 5, 1985, and was required to appear in court on May 8, 1985. He has remained a fugitive since that time. We decline to consider his appeal since there is no indication that he would comply with whatever order we might make (see, Smith v United States, 94 US 97; see also, People ex rel. Martinez v Walters, 63 NY2d 727). (Appeal from order of Supreme Court, Cayuga County, Corning, J.—criminal contempt.) Present—Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.